Citation Nr: 1325851	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.  The RO subsequently granted service connection for tinnitus in an August 2011 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss due to exposure to loud noise from artillery and weapons in service.  Acoustic trauma in service is conceded as it is consistent with the circumstances of his service.  The Veteran is a combat veteran; his DD Form-214 shows that he earned, in pertinent part, the Combat Infantryman Badge, Purple Heart, and Bronze Star Medal with "V" Device.  His MOS in service was Light Weapons Infantryman and he also earned a marksman badge for rifle.  Finally, the RO has granted service connection for tinnitus based on his exposure to acoustic trauma in service.

The Veteran was provided a VA examination in April 2010 to address the etiology of any current hearing loss disabilities.  An addendum opinion was provided in July 2011.  The opinion is insufficient, however, as the examiner did not proffer a probative rationale for why the Veteran's hearing loss was not related to service.  One basis relied on by the examiner was that the Veteran's hearing was normal at separation from service.  In the July 2011 addendum opinion, the examiner noted that the audio evaluations demonstrated a threshold shift from entrance to separation from service but that this shift was statistically insignificant.  Therefore, his opinion remained unchanged.  However, VA laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the U.S. Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical question is whether the Veteran's current hearing loss disability is causally related to service.  

As the examination provided in April 2010 and addendum opinion in July 2011 are inadequate, another VA audiological examination should be provided to address the etiology of the Veteran's hearing loss disability based on his exposure to acoustic trauma during service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records of the Veteran related to hearing loss, dated since December 2010.  

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  
		
Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including noise exposure.  

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service as a Light Weapons Infantryman and combat service and any statements regarding a continuity of symptomatology since service.  
  
The examiner also should note that the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


